Citation Nr: 1517243	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability, to include dorsal syndrome.

2.  Entitlement to service connection for a bilateral knee disability, to include chondromalacia and patellar tendonitis.

3.  Entitlement to service connection for a low back disability, claimed as low back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1993 to January 1997.

These matters come before the Board of Veterans' Appeals (Board) from September 2011 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The RO denied service connection for a bilateral knee disability, to include chondromalacia and patellar tendonitis, a low back disability claimed as low back pain, and a right wrist disability in the September 2011 rating decision.  Service connection for a left wrist disability was denied in the May 2013 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral wrist disability, a bilateral knee disability, and a low back disability.  

A VA examination with respect to claims for service connection for a right wrist disability and for a bilateral knee disability was obtained in May 2011, pursuant to 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide an examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The May 2011 examiner noted in-service treatment for complaints of right wrist pain and treatment for bilateral knee pain.  The examiner also opined that the Veteran manifested a right wrist dorsal syndrome and bilateral knee chondromalacia with patellar tendonitis.  The May 2011 VA examiner's medical opinion obtained in this matter was not adequate, as the examination report contained an inadequate explanation for his conclusion that a medical opinion could not be rendered without resort to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2009).

As to the Veteran' s claim for service connection for a low back disability, claimed as low back pain, the Board notes the Veteran has not been afforded a VA examination for this condition.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

Here, there is evidence of persistent or recurrent symptoms of a disability in private treatment records dated December 2004 that show an assessment of low back pain.  In this treatment note, the Veteran is noted to report an onset of low back pain approximately 12 years prior, or in 1992.  Additionally, these records indicate that imaging was ordered for the Veteran's lumbar spine, the imaging results are not contained in the claims file.  

Service treatment records show a Report of Medical Examination dated December 1992 noted "mild scoliosis, asymptomatic."  As to evidence that an event or injury occurred in service, the Veteran stated on an April 2011 VA-Form 21-526 that he had injured his low back in service while loading trucks.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  

As there is evidence of persistent or recurrent symptoms of a disability, evidence that an event, injury, or disease occurred in service based on the Veteran's statement that he injured his back in service loading mail, and an indication that the Veteran's low back disability may be associated with his service, but insufficient evidence on file for the Secretary to make a decision on the claim, a VA examination is required under the VCAA duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action in order to obtain copies of all pertinent treatment records dated since October 2010.  

The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.  Specifically, the records following the December 2004 private treatment note should be identified and requested from the Veteran.

2.  The Veteran should be afforded an appropriate VA examination to ascertain the current nature and etiology of his bilateral wrist disability.

The examiner is asked to address the following:

a) Whether it is at least as likely as not (50 percent probability or greater) the Veteran has a right or left wrist disorder that is due to or caused by his active duty service.

The examiner should address the service treatment notes showing treatment for and an assessment of right wrist tendonitis dated November 1996.

3.  The Veteran should be afforded an appropriate VA examination to ascertain the current nature and etiology of his bilateral knee disability.

The examiner is asked to address the following:

a) Whether it is at least as likely as not (50 percent probability or greater) the Veteran has a right or left knee disorder that is due to or caused by his active duty service.

The examiner should address the service treatment notes showing treatment for a right knee condition dated August 1996 and complaints of a trick or locked knee on the November 1996 Report of Medical History.

4.  The Veteran should be afforded an appropriate VA examination to ascertain the current nature and etiology of his low back disability.

The examiner is asked to address the following:

a) Whether it is at least as likely as not (50 percent probability or greater) the Veteran has a low back disorder that is due to or caused by his active duty service.

The examiner should address the Report of Medical Examination dated December 1992 noted "mild scoliosis, asymptomatic."  Then the examiner should answer

a) Whether it is at least as likely as not (50 percent probability or greater) the Veteran has a low back disorder was aggravated (worsened beyond the normal progression of the disease) by his active duty service.

5. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




